APPEAL OF ANTOINETTE B. HELD, EXECUTRIX, ESTATE OF WILLIAM D. HELD.Held v. CommissionerDocket No. 1988.United States Board of Tax Appeals3 B.T.A. 408; 1926 BTA LEXIS 2664; January 21, 1926, Decided Submitted October 26, 1925.  *2664 W. Frank Gibbs, Esq., for the Commissioner.  *408  Before GRAUPNER, TRAMMELL, and PHILLIPS.  This is an appeal from the determination of a deficiency in income tax in the amount of $454.91 for the calendar year 1921.  Of this amount the taxpayer concedes an error of $1 made in the computation of surtax, leaving in issue $453.91, which arises from the addition by the Commissioner of $4,200 to 1921 income, which amount the taxpayer contends was received in 1922.  FINDINGS OF FACT.  William D. Held, deceased, was employed in 1921 by the firm of Egbert & Case, of New York, N.Y., at a salary of $10,000.  At the time of his death on December 2, 1921, he had received $5,800 of his salary for the year.  The balance, $4,200, was collected after his death by his widow and executrix, the taxpayer here, who received letters testamentary from the Surrogate of Essex County, N.J., on January 6, 1922.  Decedent made his returns upon a cash receipts and disbursement basis.  The Commissioner has added such sum of $4,200 to the 1921 income of the decedent.  DECISION.  The determination of a deficiency in surtax of $1 is approved.  The balance of the deficiency determined is*2665  disallowed.